Case 2:21-cv-06320-MCS-JC Document 28-1 Filed 09/15/21 Page1of1 Page ID #:147

Name and address:

Michael Francisco
McGuireWoods LLP

888 16th Street N.W., Suite 500
Washington, DC 20006

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Mosafer Inc., et al.,

Plaintiff(s)

CASE NUMBER

2:21-cv-06320-MCS-JC

 

Broidy, et al.,

Defendant(s).

 

(PROPOSED) ORDER ON APPLICATION
OF NON-RESIDENT ATTORNEY TO APPEAR
IN A SPECIFIC CASE PRO HAC VICE

 

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

of

Francisco, Michael

Applicant’s Name (Last Name, First Name & Middle Initial)
202-857-1722 202-828-3345

 

 

 

Telephone Number Fax Number
mfrancisco@mcguirewoods.com
E-Mail Address

 

McGuireWoods LLP
888 16th Street N.W., Suite 500
Washington, DC 20006

 

 

 

Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of

Elliott Broidy

 

Broidy Capital Management, LLC

 

Name(s) of Party(ies) Represented
and designating as Local Counsel
Lally, Kevin M.

Designee’s Name (Last Name, First Name & Middle Initial)
226402 213-457-9862 213-457-9882
Designee’s Cal. Bar No. Telephone Number Fax Number

of

 

 

klally@mcguirewoods.com
E-Mail Address

HEREBY ORDERS THAT the Application be:
[-] GRANTED.
[_] DENIED: [_] for failure to pay the required fee.

 

[_] Plaintiff(s) Defendant(s) [| Other:

 

McGuireWoods LLP

Wells Fargo Center, South Tower
355 S. Grand Ave., Suite 4200
Los Angeles, CA 90071

 

 

 

Firm/Agency Name & Address

[_] for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.

[_] for failure to complete Application:

 

[ | pursuant to LR, 83-2.1.3.2: [-] Applicant resides in California; [7] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.
[-] pursuant to L.R. 83-2.1.3.4; Local Counsel: [] is not member of Bar of this Court; [7] does not maintain office in District.

[| because

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: [_] be refunded [_] not be refunded.

Dated

 

 

USS. District Judge/U.S. Magistrate Judge

 

G-64 ORDER (5/16)

(PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE

Page 1 of 1

 
